Citation Nr: 1132421	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO. 09-11 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left knee disability.

2. Entitlement to service connection for right knee disability.

3. Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 1986. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at an April 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The issues on appeal have been recharacterized to better reflect the reasonable expectations of the Veteran regarding his claims on appeal. At his Board hearing the Veteran stated that he had never heard of a knee disorder identified in the issues on appeal, and sought service connection for his current left and right knee disabilities, whatever the diagnosis. Further, in addition to the disorders identified in the issues on appeal, marked instability of the patellar tendon of the left knee was noted during service. The knee disability issues on appeal have accordingly been recharacterized from service connection for bilateral arthritis, a right knee "condition," and patellofemoral syndrome of the left knee, to service connection for left knee disability and service connection for right knee disability. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At his April 2011 Board hearing, the Veteran identified private and VA treatment records that had not been associated with the claims file but were relevant to his claims. These records must be sought by the RO/AMC. Additionally, the June 2008 VA rating decision on appeal indicates that the RO had "found" that the Veteran had undergone an audiological examination on February 19, 2008, presumably at VA, and used limited findings from the examination as reasons for denial of the Veteran's claim. The February 19, 2008, treatment or examination report is not associated with the claims file. The RO/AMC must obtain the report and associate it with the claims file. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (relevant VA treatment records constructively in claims file and must be obtained before final decision is rendered).

Service treatment records note injuries and complaints regarding both the left and right knees. At a September 2009 VA examination the examiner was not requested to provide and did not provide an opinion as to whether the Veteran's current right knee disability began during active service or is related to some incident of service. Further, the examiner did not note that in August 1984, after experiencing left knee pain for approximately three months, the Veteran was noted to have marked laxity of the patellar tendon. Also, the September 2009 VA examiner did not note that for both the left and right knees September 2009 VA X-rays were indicated to include findings "which can be seen with disease of the anterior cruciate ligament." For these reasons a new VA examination and opinion of the left and right knees is warranted. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:





1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for bilateral knee disability or right ear hearing loss during the period from August 1986 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include all relevant records of VA treatment that have not been previously obtained, regardless of date, at the VA clinic in Wichita Falls, and at the VA Medical Center in Oklahoma City. See April 2011 Board hearing transcript, pages 10-12).

(c) The records sought must also include all records of treatment with Dr. Abirami R. Tanjabur at the Wichita Falls Family Practice Residency Program, 1301 3rd St, Suite 200, Wichita Falls, Texas, zip code 76301, phone (940) 767-8334. The Veteran receives treatment there, apparently through the Indigent Center, to include for conditions that by the Veteran's account were overlooked by VA treatment providers. See April 2011 Board hearing transcript, pages 14-17.







(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. If the RO/AMC receives evidence of current right ear hearing loss disability, schedule the Veteran for a VA examination and opinion as to whether the right ear hearing loss disability began during active service or is related to any incident of service, to include incidents arising from his military occupational specialty of an indirect fire infantryman.

3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician for the purpose of determining whether the Veteran has current left or right knee disability that had its onset during active service or is related to any incident of service, or has arthritis of the left or right knee that began within one year after discharge from active service. 

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The records reviewed will include the service treatment records, which include treatment for left and right knee injuries and pain. This includes an August 1984 service treatment record examination finding of marked laxity of the patellar tendon of the left knee, a June 1985 service treatment of locking and pain of the left knee for one year, and a June 1986 record of treatment after a twisting injury of the right knee.

(c) The records reviewed will additionally include X-ray reports dated in September 2009, which include findings for both the left and right knees "which can be seen with disease of the anterior cruciate ligament."

(d) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. The examiner must state whether MRI studies of the knees would be helpful in providing the requested opinions, and if so, MRI's of the left and right knees must be scheduled.

(e) The examiner will provide a diagnosis for each disorder of the left knee.

(f) The examiner will provide a diagnosis for each disorder of the right knee.

(g) For both the left and right knee the examiner will discuss whether the Veteran has disease of the anterior cruciate ligament, referencing September 2009 X-ray reports that include findings "which can be seen with disease of the anterior cruciate ligament."

(h) For each diagnosed left or right knee disorder, the examiner will provide an opinion as to whether the disorder began during active service or is related to any incident of service.

(i) The examiner will provide an opinion as to whether the Veteran experienced arthritis of the left or right knee within one year after discharge from active service.

(j) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

(k) If an examiner is unable to render a requested opinion without resort to pure speculation, he or she must so state; however, a fully reasoned explanation for such a finding must be provided.

4. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


      
_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



